Title: New York Assembly. Remarks on Several Petitions from Columbia County, [5 March 1787]
From: Hamilton, Alexander
To: 


[New York, March 5, 1787]
On motion of Mr. Sickles, the house went into a committee of the whole on the different petitions from Columbia county, respecting the place of holding courts, &c.
Mr. Bancker in the chair.
After reading several petitions and affidavits, Mr. James Livingston moved that the committee should rise, he did not see, he said, what the committee could do with the petitions.
Mr. Jones thought it was improper for the committee to rise without coming to any determination, he never had heard of such a thing; the motion was out of order. The reasons should be exceeding strong for the house not to decide; he had a resolution in his hand which he moved for, declaring that the house would not grant the prayer of the petitions for removing the court-house and goal of Columbia county from the town of Claverack, to the city of Hudson.
Gen. Malcolm was of opinion that the committee should rise, and that no entry should be made on the minutes.
The question for the committee’s rising was then taken and lost.
Before the question on Mr. Jones’s motion was called for, Col. Harpur offered to read a bill which he had drawn, he said it contained much information; this was objected to as out of order. Col. Hamilton hoped that nothing would be done which would appear like prejudging the question. He wished that the bill which the hon. member had drawn, might be read for the sake of information, not as a bill, but omitting the enacting clauses.
Col. Hamilton wished that gentlemen would proceed in this business with candor and impartiallity; he saw no reason for postponing the consideration of this subject. The hon. gentleman who had spoke previous to the one who had last sat down, raised objections against complying with the Hudson petition: his principal one was that we ought not to violate the charter of Hudson; this was an objection that vanished in the appearance of an instrument of writing which he held in his hand: This was giving up their authority to appoint the keeper of the public goal, in case Hudson was the county town.
No objections therefore could be made on that head. There is one evident reason why Hudson should be the place for holding the courts, it will do away the inconvenience of having two jurisdictions within a very small circle. There is another objection against the petition, that there is no certainty of a compliance with their offers; certainly the law can be so framed as to compel them to give security for their performance, or say that if the court-house and goal are not built in a given time that they shall lose the advantage. It is easy to force a compliance therein, therefore no difficulty can arise in this respect. He wished some greater light could be thrown on the subject. This however, he knew, that the people of Hudson came into this state with very great property, that they had established the city of Hudson, whose growing importance was not only a valuable acquisition to the state, but that county in particular; and it was bad policy not to give every encouragement to its citizens. This petition he said, he knew had been a great party matter, and circumstances if examined into, might be found differently represented on both sides. The best criterion therefore, for gentlemen to go by, would be to lay aside all consideration of partial county convenience, and to determine whether it would tend more to the public good to place the court-house and goal at Hudson, than at Claverack. His vote should be for Hudson.
Col. Hamilton observed, that until the objection had been raised, that they had not formally moved a deed of conveyance to the supervisors of the county, of the buildings, and the ground on which they stand. He asked what was the state of this business, have they not declared that all their privileges shall be given to the sheriff if it is necessary. Cannot something further be required; can it not be demanded that they comply within one month, or forfeit the privilege; could not also a bond be required of them for the faithful performance; and had not the house power so to frame the law as to bind them to a compliance. The objections, he said, were not well founded. He hoped the house would not agree to the resolution.
